In re Wise, Kevin; — Defendant(s);. applying for supervisory and/or remedial writ; to the Court of Appeal, Fourth Circuit, No. 93KA-0105; Parish of Orleans, Criminal District Court, Div. “J”, No. 358-790.
Writ granted in part; otherwise denied; case remanded to the district court. The district court is ordered to appoint counsel for relator for purposes of conducting an evidentiary hearing at which it will determine whether relator was wearing identifiable prison garb at trial, and if so, whether his attorney’s failure timely to raise the issue at trial constitutes ineffective assistance of *409counsel under the standard set out in Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). See State ex rel. Young v. Whitley, 92-3022 (La. 4/22/94), 637 So.2d 147; State v. Roche, 94-0300 (La. 6/28/96), 675 So.2d 1101; State ex rel. Martin v. State, 94-1526 (La. 9/20/96), 679 So.2d 414.
VICTORY, J., not on panel.